Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 12/16/2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent 4501090 to Yoshida (hereinafter Yoshida) in view of US patent 8844200 to Yulkowski (hereinafter Yulkowski).
Regarding claim 1, the operator is shown in Yoshida in figures 1-15 where operator 15 for operating swing leaf 1 has a first speed trajectory from a closed position to a first open position (shown in figure 5 with first speed from closed position to a first open position in graph 3, further taught in column 3 line 61-column 4 line 37) and a second speed trajectory from the first open position to a second open position at a reduced kinetic energy, i.e. lower speed (shown in figure 5 with second lower speed from first open position to opened position labelled low speed opening in graph 3, further taught in column 3 line 61-column 4 line 37), wherein the first trajectory is in response to an opening command from an access control sensor 3 and the second trajectory is in response to an evacuation command.
However, Yoshida does not teach a separate evacuation signal resulting in a separate command.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the swing door operator of Yoshida with the evacuation signal of Yulkowski because evacuation signals indicating emergency conditions were known to allow automatic control of doors in emergencies to allow for better evacuation (i.e. the door opens as soon as the emergency is detected by the sensor without waiting for a person to open it)
Regarding claim 2, the first position angle is smaller than the second open position angle as further taught in column 3 line 61-column 4 line 37 in Yoshida.
Regarding claim 3, Yoshida is silent as to a safety sensor.  A safety sensor is shown in Yulkowski in figures 1-12 where operator 20 for swing door 10 includes sensor 36 for detecting objects located in proximity to the door.  As the sensor of Yulkowski allows the operator to operate “accordingly” in view of what is detected, when provided to Yoshida having different control from first open position to second open position and the transition from first (almost) open position to second (fully) open position being safer than the movement from closed to first open (smaller distance travelled for final opening and at lower speed), the safety sensors could be inhibited in the second speed trajectory.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the swing door operator of Yoshida, having the evacuation signal of Yulkowski, with the safety sensor of Yulkowski because safety sensors provided the known benefit of monitoring the area around an opening or closing door and allowing door movement to be slowed or stopped in case of a potential for collision thereby increasing the safety of the system.
Regarding claim 4, although Yoshida does not disclose specific kinetic energy at the second speed trajectory, Yoshida is clear that the second speed is a low speed trajectory it would have been 
Regarding claim 5, the operator 15 on the door 1 forms a swing door set in Yoshida.
Regarding claims 6-8, the method steps would inevitably follow from the apparatus shown in Yoshida and as such the method steps are rejected as well.

 Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive.
In regards to applicant’s arguments directed to the drawing objection, examiner notes the new drawing sheet has been indicated acceptable above and resolves the previous issues.
In regards to applicant’s arguments directed to the art rejections, examiner notes that applicant only argues that Yoshida does not teach the newly added evacuation signal and that Yulkowski does not cure this defect.  While examiner agrees Yoshida does not teach an evacuation signal, examiner maintains this is taught in Yulkowski as detailed above and as such in combination the references read over the present invention as currently claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A KELLY whose telephone number is (571)270-3660.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

cak